DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               CARLOS NOGUERA and MADELINE NOGUERA,
                            Appellants,

                                     v.

      B AND B ROOFING AND GENERAL CONTRACTING, INC.,
                         Appellee.

                              No. 4D21-1516

                              [April 21, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502018CA005112.

  Edward F. Holodak of Edward F. Holodak, P.A., Plantation, for
appellants.

    Jonathan S. Glickman of Slusher & Rosenblum, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.